DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The instant application is a Divisional of earlier application 14/435,778 filed 15 April 2015, which is a National Stage entry of International application PCT/US2013/065631 filed 18 October 2013, which claims the benefit of Provisional U.S. application 61/715,506 filed 18 October 2012.

Status of the Claims
Claims 1, 2, 6, and 9-11 are pending, presented for examination, and rejected as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 6, and 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obermiller (U.S. PGPub. 2008/0004657), in view of Wang (U.S. PGPub. 2011/0293666).
Applicants claims are directed to methods of treating a mammalian fistula by soaking a synthetic bioabsorbable material in a solution containing mesenchymal stem cells (MSCs) and a platelet derivative material for a defined period of time, then implanting the treated material into the fistula to be treated.  As a particular limitation on the “platelet derivative material” is neither recited by the claims nor defined by the specification, any component obtained from platelets, including but not limited to platelet-derived growth factor, will address this limitation.  Dependent claims narrow the subject to a human, and more particularly define the fistula as an anal fistula.  Claims 9-11 specify the soaking time of the material in the MSC/platelet derivative material solution.
Obermiller describes the treatment of anorectal fistulas in humans by placing a “volumetric construct” within the fistula opening.  (Abs.; [0002-04; 0014]).  Embodiments of the “volumetric construct” include an elongate graft body of remoldable bioactive matrix material, [0016], and more advantageously a resorbable synthetic material as is set forth by the instant claims.  [0070].  Obermiller describes incorporating into these materials include extracellular matrix (ECM) materials, growth factors, or other bioactive components including, but not limited to, platelet derived growth factor addressing the “platelet derivative material” of Claim 1.  [0071; 0075; 0094].  Obermiller indicates that the materials to be used in the treatment of anal fistulas are described as usefully being incorporated into the remoldable bioactive material by being incubated in the desired tissue extract for a sufficient time to allow bioactive components contained therein to associated with the matrix material.  [0094].  While this does not exactly specify the time periods set forth by each of Claims 1 and 9-11, it does establish for the skilled artisan the expectation that sufficient time is required to properly incorporate by soaking the bioactive materials chosen for incorporation into the remoldable matrix.  On this basis, a person of ordinary skill in the art would reasonably have expected that the amount of soaking time is a result-effective variable that achieves the result of sufficient incorporation of desired bioactive components into the remoldable matrix used to treat anal fistulas.  As such, it would have been routine to optimize the time of soaking in these components within the total composition suggested by Obermiller to address the soaking time limitations of Claims 1 and 9-11.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific treatment of human anorectal fistulas by the insertion of a resorbable synthetic matrix that has been soaked in a solution of bioactive material including platelet derived growth factor for a sufficient period of time to permit association of the bioactive material with the resorbable synthetic matrix, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have treatment of human anorectal fistulas by the insertion of a resorbable synthetic matrix that has been soaked in a solution of bioactive material including platelet derived growth factor for a sufficient period of time to permit association of the bioactive material with the resorbable synthetic matrix from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Despite suggesting the treatment of human anorectal fistulas by the insertion of a resorbable synthetic matrix that has been soaked in a solution of bioactive material including platelet derived growth factor for a sufficient period of time to permit association of the bioactive material with the resorbable synthetic matrix, Obermiller does not specify including mesenchymal stem cells in such compositions for use in the treatment of anal fistulas.
This is addressed by the teachings of Wang, which describes alternative methods of treating anal fistulas by aiding in the repair of damaged mesenchymal tissues.  [0004; 0176; 0179].  Wang, like Obermiller, describes the use of bioengineered constructs comprising ECM materials from MSCs, [0006], which are described by Wang as cells that expand and differentiate into mesenchymal tissue cells.  [0070-71; 0076].  Wang indicates that other materials may be combined with the ECM to enhance bioactivity or function when applied in vivo.  [0144].  Platelet-derived growth factor is one such additional bioactive, [0154], which Wang indicates is particularly useful owing to the known ability of PDGF to enhance blood vessel formation in vivo.  [0159; 0284].
It would have been prima facie obvious for one of ordinary skill in the art at the time of the instant application to have used a combination of MSCs and PDGF as the ECM material of the synthetic bioresorbable matrices of Obermiller, owing to the fact that Wang establishes that combination of ECM including MSCs and PDGF promote the repair of mesenchymal tissue disrupted by anal fistulas by differentiating into mesenchymal tissue and promoting blood vessel growth within such tissue repair matrices.  The selection of the combination of MSC and PDGF as the ECM material in such matrices amounts to little more than the predictable use of prior art elements according to their established functions, and obvious thereby.  KSR at 1740.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/494,900 (reference application) in view of Obermiller, discussed in greater detail above.  Although the claims at issue are not identical, they are not patentably distinct from each other because except for the duration of soaking required to provide the implantable material recited by the ‘900 application, the claims of the ‘900 application fall within the metes and bounds of the invention claimed.  As has been set forth in greater detail above, the impregnation of the implantable material by soaking for a defined period of time is a matter of obviousness given the manner in which Obermiller describes forming the fistula-treating implants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613